Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Election Responses 
The response filed on 05/23/2022 to the restriction requirement of 03/21/2022 has been received.  Applicant has elected Group I, claims 1-14 for examination. Applicant elected the following species: a) antigen binding fragments as Fab fragments, b) first binding motif, SpyTag002 (SEQ ID NO: 4), c) second binding motif, SpyCatccher002 (SEQ ID NO: 5), d) linker (G4S)n, where n=2, e) third binding motif, SnoopTag (SEQ ID NO: 6), f) fourth binding motif, SnoopCatcher, SEQ ID NO: 7,  and g) polypeptide: fluorescent protein, GFP. Because Applicant did not distinctly and specifically point out any errors in the restriction requirement, the election has been treated as an election without traverse (MPEP 818.03(a)).  Claims 1-20 are pending. Claims 15-20 have been withdrawn from further consideration by the examiner under 35 CFR 1.142(b) as being drawn to non-elected inventions. Examiner has rejoined the following species for examination: SEQ ID NOs 1, 6, 7, 8, 9, 12, and 14 for the first, second, third and fourth binding motifs. Claims 1-14 are currently under prosecution.
Claim Rejections - 35 USC § 112
Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a WRITTEN DESCRIPTION rejection. 
Claims 1-14 are drawn to an antigen binding protein, comprising two or more first antigen binding fragments comprising a first binding motif, a fusion protein with second binding motifs, that are optionally joined by a linker sequences, and wherein the first binding motifs of the two or more first antigen binding fragments are conjugated to two or more binding motifs via protein ligation. Thus, the claims identify the antigen binding protein by function only. No antigen binding protein is recited. 
The specification discloses only three examples of the antigen binding protein comprises two or more binding fragments and a fusion protein. [0146-0146, 0157-0158] The specification fails to disclose any other structural sequence required of an antigen binding fragment comprises two or more antigen binding fragments and a fusion protein to possess the function stated above. 
To provide adequate written description and evidence of possession of the claimed antigen binding protein genus, the instant specification can structurally describe structural features common to the members of the genus, which features constitute a substantial portion of the genus. Alternatively, the specification can show that the claimed invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics (see University of California v. Eli Lilly and Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997) and Enzo Biochem, Inc. V. Gen-Probe Inc.).  A disclosure that does not adequately describe a product itself logically cannot adequately describe a method of using that product.  
Although Applicants may argue that it is possible to screen for antigen binding fragments and function as claimed, the court found in (Rochester v. Searle, 358 F.3d 916, Fed Cir., 2004) that screening assays are not sufficient to provide adequate written description for an invention because they are merely a wish or plan for obtaining the claimed chemical invention. “As we held in Lilly, “[a]n adequate written description of a DNA … ‘requires a precise definition, such as by structure, formula, chemical name, or physical properties,’ not a mere wish or plan for obtaining the claimed chemical invention.” 119 F.3d at 1566 (quoting Fiers, 984 F.2d at 1171). For reasons stated above, that requirement applies just as well to non-DNA (or RNA) chemical inventions.” Knowledge of screening methods provides no information about the structure of any future binding proteins or antibodies yet to be discovered that may function as claimed.
The claims broadly encompass any antigen binding protein that functions as claimed above. The instant specification fails to describe structural features common to the members of the genus, which features constitute a substantial portion of the genus because the instant specification discloses only a single exemplary antibody that functions as claimed. A definition by function does not suffice to define the genus because it is only an indication of what the antigen binding protein does, rather than what it is. Other than the three constructs of the antigen binding protein, the specification fails to provide any structural features coupled to the claimed functional characteristics. 
Given the lack of representative examples to support the full scope of the claimed antigen binding protein and those used in the claimed methods, and lack of reasonable structure-function correlation with regards to the unknown sequences in the proteins, the present claims lack adequate written description. Thus, the specification does not provide an adequate written description of antigen binding protein that is required to practice the claimed invention.  Since the specification fails to adequately describe the product to which the claimed method uses, it also fails to adequately describe the method.
Examiner Suggestion: Amend the claims to recite the structure critical to the antigen binding protein. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 5  recites the limitation “first binding motifs”. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Howarth (US10526379B2, Priority Date: 06/05/2015), in view of Siegmund et al (Spontaneous Isopeptide Bond Formation as a Powerful Tool for Engineering Site-Specific Antibody-Drug Conjugates, Specific Reports, Vol. 6, 2016). 
Howarth teaches an antigen binding protein comprising: a) two or more first antigen binding fragments comprising a first binding motif, and b) a fusion protein comprising two or more second binding motifs, joined by a linker sequence. Howarth teaches that the first and second binding motifs are covalently conjugated via isopeptide bonds. Howarth further teaches that the fusion protein further comprises a third binding motif, that are joined to the second binding motif by a linker. Howarth also teaches that the protein may further comprise a fourth binding motif, wherein the third binding motif is covalently conjugated to the fourth binding motif via isopeptide bonds, and wherein a first binding motif-second binding motif pair is orthogonal to a third binding motif-fourth binding motif pair. Howarth teaches that the polypeptide is a fluorescent protein. Howarth teaches that the binding motifs are located within the fusion proteins. Howarth further teaches the SEQ ID NOs of the binding motifs for the antigen binding protein. Howarth teaches that the SEQ ID Nos 13, 1, 17, 18, 33 which match 100% to the instantly claimed SEQ ID NOs: 1, 6, 8, 9, and 12 respectively, Howarth also teaches SEQ ID NOs 2 and 39, which match 100% of the instantly claimed SEQ ID NO 7, and SEQ ID NOs 109 and 2, which match 100% of the instantly claimed SEQ ID NO 14. Howarth teaches that these SEQ ID NOs may be used in the construct of the above antigen binding protein.  (Figure 1, Column 6, lines 44-67- Column 7, lines 1-32, Col. 10 lines 25-32; Claim 13)
	Howarth does not explicitly teach that the first and second binding motifs and third and fourth binding motifs are joined via protein ligation, and does not teach that the antigen binding protein is bispecific, bispecific and dimeric, or bispecific and multimeric. 
 	Siegmund teaches a method of designing antibody – fusion proteins and testing isopeptide bond formation between two peptides that were catalyzed by SpyLigase. Siegmund teaches this approach to conjugate an antibody to a fusion protein, SpyTag. Siegmund teaches that this approach may allow for more efficient antibody conjugates with fusion proteins due to stable isopeptide bonds catalyzed by SpyLigase. (Whole Document) 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to join the first/second and third/fourth binding motifs via protein ligation. One would have been motivated to because Howarth teaches the joining of the binding motifs via isopeptide bonds. One of ordinary skill in the art would have a reasonable expectation of success Siegmund teaches the joining of an antibody and a fusion protein via SpyLigase in order to form a more stable isopeptide bond. Given the known method of using protein ligation and isopeptide bonds in order to link proteins or binding motifs, one of skill in the art could have pursued binding the first/second and third/fourth binding motifs via protein ligation, with a reasonable expectation of success. 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to use bispecific, bispecific dimeric or bispecific multimeric antibodies as the antigen binding protein. One would have been motivated to and have a reasonable expectation of success because Howarth teaches the instantly claimed structure of the antigen binding protein, and wherein the antigen binding protein is an antibody and Siegmund teaches the method of fusing a protein with an antibody. One of skill in the art could have substituted one known antibody for another, and the results of forming an antigen binding protein with antibody binding fragments and fusion proteins, would have been predictable. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A ALSOMAIRY whose telephone number is (571)272-0027. The examiner can normally be reached Monday-Friday 7:30 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH A ALSOMAIRY/            Examiner, Art Unit 1642    

/MARK HALVORSON/            Primary Examiner, Art Unit 1642